Title: From George Washington to Brigadier General David Forman, 6 October 1777
From: Washington, George
To: Forman, David



Sir
Head Quarters Philada County [Pa.] 6th Octobr 1777

You having informed me that the times of many of your present Brigade of Militia are near expiring, and that many others who came out for no certain time are anxious to return home, you have my permission to march them towards Delaware under pretence that you are going to guard the Stores at Trenton, and when they have crossed the River you may discharge them. But I must beg that you will immediately use your utmost endeavours to collect a Number equal to what you were to have brought in yr last Brigade and return with them as quick as possible to join the Army under my command. I shall be glad you will let me know, upon your arrival in Jersey, when I may expect you again and with what force. I am Sir yr m⟨mutilated⟩.
